Pee Curiam,
The contributory negligence of the plaintiff so clearly appeared that we do not think it was error in the learned judge below to enter a compulsory nonsuit, and to refuse to take it off. The plaintiff was injured while engaged in the repair of a car of the defendant company. The car was standing upon a side track, where similar repairs were constantly being made. At the time he received the injury he was under the car, engaged in the repairs referred to, and the accident was caused by a shifting engine running in upon the track, and bumping the car under which the plaintiff was at work. It appears, from his own testimony, that he knew the engine was liable to run in while he was at work, and that, in doing so, it, frequently bumped the empty car or cars standing on the track. He also knew that if he had put up a red flag on the car which he was repairing, the shifting engine would not have run in, or at least would not have struck the car. He did not put up a flag, although there were plenty of such flags convenient for such purposes, and although he knew the danger of his omitting to do so.
Judgment affirmed.